Case 1:20-cv-22346-RNS Document 27 Entered on FLSD Docket 06/26/2020 Page 1 of 1




                               United States District Court
                                         for the
                               Southern District of Florida

   Barbara Stone, Plaintiff,               )
                                           )
   v.                                      )
                                           ) Civil Action No. 20-22346-Civ-Scola
   Nelson Mullins Riley &                  )
   Scarborough LLP and others,             )
   Defendants.                             )

                                         Order
         This matter is before the Court on an independent review of the record.
  For the reasons set forth below, Court vacates its prior order dismissing the case
  (ECF No. 26).
         In this case, the Court overlooked the fact that the Plaintiff Barbara Stone
  paid her filing fee. (See ECF No. 6.) Because she paid the filing fee, the Court
  cannot rely on section 1915(e) in ordering the dismissal of the case. See Farese
  v. Scherer, 342 F.3d 1223, 1228-29 (11th Cir. 2003) (“because § 1915, which
  governs only IFP proceedings, does not apply to Farese’s fees-paid RICO claim,
  the district court was not authorized to dismiss the RICO claim pursuant to §
  1915”). Therefore, the Court vacates its prior order dismissing the case. The
  Court directs the Clerk to reopen the case and mail this order to the address
  listed below.
         Done and ordered, in chambers, at Miami, Florida on June 26, 2020.


                                                 ________________________________
                                                 Robert N. Scola, Jr.
                                                 United States District Judge

  Copies to:
  Barbara Stone
  19 West Flagler Street Apt. 404
  Miami, FL 33130
